In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 18‐1514 
CRAIG STRAND, 
                                                     Plaintiff‐Appellee, 
                                   v. 

CURTIS MINCHUK, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
           Northern District of Indiana, Hammond Division. 
              No. 2:15‐cv‐149 — James T. Moody, Judge. 
                      ____________________ 

    ARGUED AUGUST 7, 2018 — DECIDED NOVEMBER 8, 2018 
                ____________________ 

   Before KANNE, SCUDDER, and ST. EVE, Circuit Judges. 
   SCUDDER,  Circuit  Judge.  We  consider  whether  the  district 
court  erred  at  summary  judgment  in  denying  qualified  im‐
munity to a police oﬃcer who, in the context of an argument 
and  fist  fight  over  parking  tickets,  shot  a  semi‐truck  driver. 
The  oﬃcer  fired  the  shot  after  the  driver  stopped  fighting, 
stepped  back  from  the  oﬃcer,  and—with  his  hands  in  the 
air—twice  said  “I  surrender.”  The  district  court  concluded 
that a material question of fact existed as to whether the driver 
2                                                      No. 18‐1514 

continued to pose a threat at the exact moment the oﬃcer fired 
the shot.  
    We aﬃrm. We cannot read the facts in the light most fa‐
vorable  to  the  plaintiﬀ  and,  on  the  record  as  it  presently 
stands, conclude as a matter of law that the oﬃcer is entitled 
to qualified immunity. Doing so would mark a stark depar‐
ture from clearly established law regarding an oﬃcer’s use of 
deadly  force.  A  trial  is  necessary  to  determine  the  precise 
timeline  and  circumstances  leading  to  and  surrounding  the 
oﬃcer’s deployment of such force.  
                                  I 
                                 A 
    Our retelling of the facts tracks the district court’s account 
at summary judgment. See Estate of Clark v. Walker, 865 F.3d 
544, 547 (7th Cir. 2017). 
     Craig  Strand  drives  an  18‐wheeler.  On  May  20,  2013,  he 
stopped  in  Merrillville,  Indiana,  to  take  a  mandatory  drug 
screening test. Unable to find parking at the drug‐testing fa‐
cility,  Strand  received  permission  to  park  his  rig  outside  a 
nearby Planned Parenthood oﬃce. 
   Curtis  Minchuk,  a  police  oﬃcer  with  the  Town  of 
Merrillville, was working security at Planned Parenthood the 
same day. He did so in uniform with authorization from the 
Town. Upon reporting to work, Minchuk noticed a semi‐truck 
parked  in  the  lot.  Unable  to  find  the  driver,  he  wrote  two 
parking tickets and left them on the truck’s windshield. 
   Upon returning to his truck, Strand found the tickets and 
went  into  Planned  Parenthood  to  ask  about  them.  An  em‐
ployee  directed  Strand  to  meet a  police  oﬃcer  by  his  truck. 
No. 18‐1514                                                          3

Strand tried to discuss the tickets with Oﬃcer Minchuk, ex‐
plaining that he did not see any no‐parking signs in the lot, 
and also had received permission to park there. Minchuk had 
no  interest  in  discussing  the  tickets  beyond,  as  the  district 
court observed, allegedly soliciting a bribe from Strand. After 
Strand  declined  to  pay,  Minchuk  drove  to  the  back  of  the 
Planned Parenthood facility. 
    Strand  started  his  rig,  but  before  driving  away  used  his 
cell  phone  to  take  pictures  of  the  parking  lot,  thinking  he 
might need them to show the absence of no‐parking signs to 
contest  the  tickets.  Observing  from  a  distance,  Oﬃcer 
Minchuk  returned  to  the  truck  and  ordered  Strand  to  leave 
immediately.  Strand  said  he  would  leave  as  soon  as  he 
finished  taking  pictures.  Minchuk  responded  by  saying  he 
was calling a tow truck and telling Strand he had two minutes 
to leave. 
    The  situation  then  escalated.  Stepping  toward  Strand, 
Oﬃcer Minchuk admonished, “I told you to get the f*** outta 
here,”  and  slapped  Strand’s  cell  phone  to  the  ground. 
Minchuk  then  demanded  Strand’s  identification;  Strand 
refused  and  countered  by  demanding  Minchuk’s  badge 
number.  Minchuk  replied,  “I  said,  give  me  your  I.D.”  and 
grabbed  Strand  by  his  shirt  and  neck,  resulting  in  Strand’s 
shirt  tearing  oﬀ  his  body.  Minchuk  attempted  to  push  and 
tackle Strand to the ground, with Strand resisting by holding 
on to Minchuk’s arm. 
    At  that  point,  both  men  fell  to  the  ground,  with  Strand 
then  punching  Minchuk  at  least  three  times  in  the  face  and 
placing his hands on Minchuk’s throat. Minchuk testified that 
this caused him to see stars, to feel as if he would pass out, 
4                                                         No. 18‐1514 

and  to  fear  for  his  life.  He  worried  that,  if  he  passed  out, 
Strand would take his gun and shoot him. 
    The fist fight ceased when Strand stood up, backed four to 
six  feet  away  from  Oﬃcer  Minchuk,  put  his  hands  up,  and 
said, “I surrender. Do whatever you think you need to do. I 
surrender, I’m done.” While still on the ground, Minchuk re‐
sponded  by  removing  his  gun  from  its  holster  and  firing  a 
shot at Strand, striking him in the abdomen. Strand survived 
the gunshot wound. (In a subsequent proceeding in Indiana 
state court, Strand was convicted of committing felony battery 
of a police oﬃcer.) 
                                   B 
     Strand brought suit under 42 U.S.C. § 1983 against Oﬃcer 
Minchuk and the Town of Merrillville for the use of excessive 
force in violation of the Fourth Amendment. The defendants 
moved for summary judgment, contending that undisputed 
facts showed that Oﬃcer Minchuk could have reasonably be‐
lieved Strand was not subdued—and therefore continued to 
present  a  danger—at  the  moment  Minchuk  chose  to  use 
deadly force. The defendants further argued that regardless 
of  the  district  court’s  ruling  on  the  merits  of  the  excessive 
force claim, Minchuk was entitled to qualified immunity. 
    The district court denied the Town and Minchuk’s motion 
for  summary  judgment,  concluding  that  a  material  fact 
remains  unresolved  and  contested  between  the  parties: 
whether  suﬃcient  time  passed  upon  Strand’s  surrender  to 
result  in  Strand  being  “subdued  prior  to  Oﬃcer  Minchuk’s 
use of deadly force.” Putting the same point another way, the 
district  court  determined  that  Strand’s  substantive  Fourth 
Amendment  claim  and  Oﬃcer  Minchuk’s  corresponding 
No. 18‐1514                                                           5

request  for  qualified  immunity  could  not  be  resolved  on 
summary  judgment  because  the  record  leaves  “unclear 
whether  the  rapidly‐evolving  nature  of  the  altercation 
justified  Oﬃcer  Minchuk’s  use  of  force,  or  whether  he  had 
time  to  recalibrate  the  degree  of  force  necessary,  in  light  of 
plaintiﬀ’s statement of surrender.”  
     In  emphasizing  that  these  questions  could  not  be  an‐
swered on summary judgment, the district court was able to 
make the limited observation that, “[a]t some point at the start 
of  the  physical  altercation  Oﬃcer  Minchuk  called  for  assis‐
tance over his radio.” The court further observed that twenty‐
one seconds passed from Minchuk’s radio call for backup to 
the report of the shooting, which the record shows came from 
a Planned Parenthood employee who called 911.  
    Oﬃcer Minchuk now appeals, urging us to reverse the dis‐
trict court’s denial of qualified immunity. 
                                   II 
                                   A 
   We begin, as we must, by evaluating our jurisdiction over 
Oﬃcer  Minchuk’s  appeal. Although  the  denial  of  summary 
judgment  ordinarily  does  not  constitute  an  appealable  final 
order under 28 U.S.C. § 1291, the collateral‐order doctrine af‐
fords  an  exception  for  a  denial  of  qualified  immunity.  See 
Mitchell v. Forsyth, 472 U.S. 511, 530 (1985); Thompson v. Cope, 
900 F.3d 414, 419 (7th Cir. 2018).  
   The Supreme Court’s decision in Johnson v. Jones, 515 U.S. 
304 (1995) teaches that the exception is not absolute, however. 
Immediate appeal is available only if we can evaluate the de‐
nial of qualified immunity as a legal matter. See id. at 319–20. 
Here that requires us to view the facts as the district court did 
6                                                        No. 18‐1514 

in  ruling  on  Oﬃcer  Minchuk’s  motion  for  summary  judg‐
ment—in  the  light  most  favorable  to  Strand  as  the  plaintiﬀ 
and  non‐moving  party.  See  Jones  v.  Clark,  630  F.3d  677,  680 
(7th Cir. 2011). Only then do we evaluate the constitutionality 
of Oﬃcer Minchuk’s conduct. See Thompson, 900 F.3d at 419–
20; Jones, 630 F.3d at 680–81. 
    In answering whether a police oﬃcer is entitled to quali‐
fied  immunity  as  a  matter  of  law,  we  must  avoid  resolving 
contested  factual  matters.  See  Gutierrez  v.  Kermon,  722  F.3d 
1003, 1011 (7th Cir. 2013); Weinmann v. McClone, 787 F.3d 444, 
446 (7th Cir. 2015) (“An appeal from a ruling on qualified im‐
munity is not the time for the resolution of disputed facts.”). 
If we detect a “back‐door eﬀort” to contest facts on appeal, we 
lack jurisdiction. Jones, 630 F.3d at 680; see also Gutierrez, 722 
F.3d  at  1010  (reiterating  limits  of  appellate  jurisdiction  over 
appeal from denial of qualified immunity and stating that a 
party “eﬀectively pleads himself out of court by interposing 
disputed factual issues in his argument”). 
     Aware  of  this  jurisdictional  limitation,  Oﬃcer  Minchuk 
emphasizes that he is not contesting any facts and indeed, for 
purposes of this appeal, accepts them in the light most favor‐
able to Strand as the non‐moving party. We take him at his 
word and proceed to evaluate whether Oﬃcer Minchuk is en‐
titled to qualified immunity as a matter of law. See Jones, 630 
F.3d at 680 (“In a collateral‐order appeal like this one, where 
the defendants say that they accept the plaintiﬀ’s version of 
the facts, we will take them at their word and consider their 
legal arguments in that light.”); Knox v. Smith, 342 F.3d 651, 
656–57 (7th Cir. 2003) (following the same approach).  
    In traveling this path, we cannot retreat from our obliga‐
tion  to  avoid  trying  to  answer  (as  a  factual  matter)  the 
No. 18‐1514                                                          7

question  the  district  court  emphasized  remains  unresolved: 
whether  enough  time  went  by  between  Strand’s  surrender 
and Minchuk’s use of deadly force such that Strand was sub‐
dued  at  the  moment  Minchuk  fired  the  shot.  The  Supreme 
Court has underscored the necessity for this exact discipline 
in this exact context—appellate review of a denial of qualified 
immunity on summary judgment. See Tolan v. Cotton, 134 S. 
Ct. 1861, 1868 (2014) (“By weighing the evidence and reaching 
factual inferences contrary to Tolan’s competent evidence, the 
court below neglected to adhere to the fundamental principle 
that  at  the  summary  judgment  stage,  reasonable  inferences 
should be drawn in favor of the non‐moving party.”).  
                                  B 
    In  evaluating  Oﬃcer  Minchuk’s  entitlement  to  qualified 
immunity,  we  undertake  the  twofold  inquiry  of  asking 
whether  his  conduct  violated  a  constitutional  right,  and 
whether that right was clearly established at the time of the 
alleged violation. See District of Columbia v. Wesby, 138 S. Ct. 
577, 589 (2018). We are free to choose which prong to address 
first. See Pearson v. Callahan, 129 S. Ct. 808, 812 (2009). 
    The  first  prong  of  the  inquiry,  whether  Oﬃcer  Minchuk 
used  excessive  force  and  thereby  violated  Strand’s  Fourth 
Amendment rights, is governed by the Supreme Court’s deci‐
sions in Tennessee v. Garner, 471 U.S. 1 (1985) and Graham v. 
Connor, 490 U.S. 386 (1989). The law requires an assessment of 
the totality of the facts and circumstances and a “careful bal‐
ancing of the nature and quality of the intrusion on the indi‐
vidual’s Fourth Amendment interests against the countervail‐
ing governmental interests at stake.” See Plumhoﬀ v. Rickard, 
134 S. Ct. 2012, 2020 (2014) (quoting Graham, 490 U.S. at 396). 
At  a  more  specific  level,  we  owe  “careful  attention”  to  “the 
8                                                       No. 18‐1514 

severity  of  the  crime  at  issue,  whether  the  suspect  poses  an 
immediate  threat  to  the  safety  of  the  oﬃcers  or  others,  and 
whether he is actively resisting arrest or attempting to evade 
arrest by flight.” Graham, 490 U.S. at 396.  
     The  proper  inquiry  is  one  of  “objective”  reasonableness 
that proceeds without regard to the subjective “intent or mo‐
tivation” of the oﬃcer. Id. at 397. To be sure, the “calculus of 
reasonableness must embody allowance for the fact that po‐
lice oﬃcers are often forced to make split‐second judgments—
in circumstances that are tense, uncertain, and rapidly evolv‐
ing—about the amount of force that is necessary in a particu‐
lar  situation.”  Id.  at  396–97.  So,  too,  however,  have  we  cau‐
tioned  that  “[w]hen  an  oﬃcer  faces  a  situation  in  which  he 
could justifiably shoot, he does not retain the right to shoot at 
any time thereafter with impunity.” Ellis v. Wynalda, 999 F.2d 
243, 247 (7th Cir. 1993). After all “[t]he circumstances might 
materially change,” for “[e]ven though an oﬃcer may in one 
moment confront circumstances in which he could constitu‐
tionally use deadly force, that does not necessarily mean he 
may still constitutionally use deadly force the next moment.” 
See Horton v. Pobjecky, 883 F.3d 941, 950 (7th Cir. 2018). 
    If  the  facts  and  circumstances  show  that  an  individual 
who once posed a threat has become “subdued and comply‐
ing with the oﬃcer’s orders,” the oﬃcer may not continue to 
use force. See Johnson v. Scott, 576 F.3d 658, 660 (7th Cir. 2009). 
And that is especially so when it comes to the use of deadly 
force: “[A] person has a right not to be seized through the use 
of deadly force unless he puts another person (including a po‐
lice oﬃcer) in imminent danger or he is actively resisting ar‐
rest  and  the  circumstances  warrant  that  degree  of  force.” 
Weinmann, 787 F.3d at 448. As the Supreme Court succinctly 
No. 18‐1514                                                           9

stated in Garner, “[a] police oﬃcer may not seize an unarmed, 
nondangerous suspect by shooting him dead.” 471 U.S. at 11. 
Wherever  “feasible,”  moreover,  the  oﬃcer  should  give  a 
warning before deploying deadly force. Id. at 12. 
    For the law to be clearly established—the second prong of 
the  qualified  immunity  analysis—the  “existing  precedent 
must have placed the statutory or constitutional question be‐
yond debate.” Ashcroft v. al‐Kidd, 563 U.S. 731, 741 (2011). The 
necessary  starting  point  is  to  define  the  right  at  issue  with 
specificity.  See Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018). 
Indeed, the Supreme Court has “’repeatedly told courts … not 
to define clearly established law at a high level of generality,’ 
since doing so avoids the crucial question whether the oﬃcial 
acted  reasonably  in  the  particular  circumstances  he  or  she 
faced.” Rickard, 134 S. Ct. at 2023 (quoting al‐Kidd, 563 U.S. at 
742);  see  also  Kisela,  138  S.  Ct.  at  1153  (emphasizing  im‐
portance of defining clearly established law with specificity in 
the excessive force context).  
    The demand for specificity is not unyielding or bereft of 
balance. Assessing whether the law is clearly established does 
not require locating “a case directly on point.” Kisela, 138 S. 
Ct. at 1152. Law enforcement oﬃcers, the Court has stressed, 
“can still be on notice that their conduct violates established 
law even in novel factual circumstances.” Hope v. Pelzer, 536 
U.S. 730, 741 (2002). 
                                  C 
    Whether we approach Oﬃcer Minchuk’s request for qual‐
ified immunity by first assessing the merits of Strand’s claim 
or instead by evaluating whether Minchuk’s conduct violated 
clearly  established  law,  we  come  to  the  same  barrier:  we 
10                                                      No. 18‐1514 

cannot—as  we  must—view  the  facts  in  Strand’s  favor  and 
conclude as a matter of law that Minchuk is entitled to quali‐
fied immunity on summary judgment.  
   Oﬃcer  Minchuk  resorted  to  the  use  of  deadly  force  at  a 
time  when  Strand  had  stopped  fighting,  separated  from 
Minchuk,  stood  up,  stepped  four  to  six  feet  away  from 
Minchuk, and, with his hands in the air, said, “I surrender. Do 
whatever you think you need to do. I surrender, I’m done.” 
The  record  shows  that  Strand  was  unarmed  at  all  points  in 
time.  Furthermore,  upon  standing,  raising  his  hands,  and 
voicing his surrender, Strand never stepped toward Minchuk, 
made a threatening statement, or otherwise did anything to 
suggest he may resume fighting or reach for a weapon.  
    Recall,  too,  the  broader  circumstances  that  led  to  the 
shooting. The police were not in hot pursuit of an individual 
known  to  be  armed  and  dangerous.  Nor  had  the  police  re‐
sponded to a report of violent crime or otherwise arrived at a 
location only to find an individual engaged in violent or men‐
acing conduct or acting so unpredictably as to convey a threat 
to anyone present.  
    To  the  contrary,  the  entire  fracas  leading  to  Oﬃcer 
Minchuk’s  use  of  deadly  force  began  with  his  issuance  of 
parking tickets. After Strand declined to make an on‐the‐spot 
cash payment and instead sought to take pictures to show the 
absence  of  no‐parking  signs,  Oﬃcer  Minchuk  allowed  the 
situation  to  escalate  and  boil  over  by  slapping  Strand’s  cell 
phone to the ground and then tearing Strand’s shirt from his 
body. The fist fight then ensued, with Strand choosing to stop 
throwing  punches  and  stand  up  and  oﬀer  his  express 
surrender, including by raising his hands above his head. It 
was  then—with no  direction to  Strand  to  keep his hands  in 
No. 18‐1514                                                         11

the  air,  to  fall  to  his  knees,  or  to  lay  on  the  ground—that 
Oﬃcer Minchuk drew his gun and fired the shot.  
    A reasonable jury could find that Oﬃcer Minchuk violated 
Strand’s constitutional right to remain free of excessive force. 
On these facts and circumstances, considered collectively and 
in the light most favorable to Strand, Strand no longer posed 
an immediate danger to Oﬃcer Minchuk at the time he fired 
the  shot.  The  Fourth  Amendment  does  not  sanction  an  of‐
ficer—without a word of warning—shooting an unarmed of‐
fender who is not fleeing, actively resisting, or posing an im‐
mediate threat to the oﬃcer or the public. See Garner, 471 U.S. 
at 11 (“A police oﬃcer may not seize an unarmed, nondanger‐
ous suspect by shooting him dead.”). 
    The  district  court  correctly  observed  that  additional  fact 
finding  was  necessary  to  determine  whether  “the  rapidly‐
evolving nature of the altercation” justified Oﬃcer Minchuk’s 
use of deadly force or whether “he had time to recalibrate the 
degree of force necessary, in light of [Strand’s] statement of 
surrender.” This fact finding cannot occur on summary judg‐
ment (or appeal), so we cannot conclude that the district court 
committed  error  in  determining  a  genuine  issue  of  material 
fact prevented a resolution of the merits of Strand’s claim.  
    Oﬃcer  Minchuk  urges  a  contrary  conclusion.  He  argues 
that Strand’s “sudden and unexpected gesture of surrender,” 
after having just finished beating Oﬃcer Minchuk about the 
face  and  head  while  pressing  down  on  Oﬃcer  Minchuk’s 
throat,  proves  as  a  matter  of  law  that  a  reasonable  oﬃcer 
could have believed  the  use of deadly force  was objectively 
warranted to prevent Strand from inflicting additional serious 
harm.  Oﬃcer  Minchuk  goes  even  further,  contending  that 
“[t]here  is  no  dispute  in  this  case  that  [Strand],  who  was 
12                                                      No. 18‐1514 

standing over Oﬃcer Minchuk just a few feet away from him 
completely  unrestrained,  was  not  subdued  at  the  time  that 
Oﬃcer Minchuk deployed deadly force.” 
    Factual disputes do not resolve on the force of say so, how‐
ever.  What  Oﬃcer  Minchuk  sees  as  undisputed—whether 
Strand continued to pose a threat at the moment Minchuk de‐
ployed deadly force—is actually unresolved and indeed vig‐
orously  contested  by  Strand.  For  Minchuk  to  prevail  at  this 
stage,  the  record  must  show  that  he  fired  while  Strand  still 
posed  a  threat.  Instead,  the  record  shows  that  Strand  had 
backed away, voiced his surrender, and up to five, ten, or fif‐
teen seconds may have elapsed while Strand stood with his 
hands in the air. And that is why the district court rightly de‐
termined, after a close and careful analysis of the record, that 
Minchuk was not entitled to qualified immunity as a matter 
of law at summary judgment on the merits of Strand’s claim.  
    This same factual dispute also prevents us from conclud‐
ing,  as  Oﬃcer  Minchuk  urges,  that  Strand’s  clearly  estab‐
lished  constitutional  rights  were  not  violated,  the  second 
prong of the qualified immunity inquiry. We analyze whether 
precedent squarely governs the facts at issue, mindful that we 
cannot  define  clearly  established  law  at  too  high  a  level  of 
generality.  Yet  we  can  look  at  the  facts  only  with  as  much 
specificity as the summary judgment record allows. 
    It is beyond debate that a person has a right to be free of 
deadly force “unless he puts another person (including a po‐
lice oﬃcer) in imminent danger or he is actively resisting ar‐
rest  and  the  circumstances  warrant  that  degree  of  force.” 
Weinmann, 787 F.3d at 448; see also Becker v. Elfreich, 821 F.3d 
920,  928  (7th  Cir.  2016)  (emphasizing  that  it  is  “well‐estab‐
lished that police oﬃcers cannot continue to use force once a 
No. 18‐1514                                                          13

suspect is subdued”). But the district court could not deter‐
mine  whether—at  the  point  Minchuk  used  deadly  force—
Strand posed an imminent harm to Oﬃcer Minchuk. The rec‐
ord left unclear precisely how much time went by from the 
moment the fist fight stopped to the moment Oﬃcer Minchuk 
pulled the trigger.  
    All  the  record  shows  is  that  twenty‐one  seconds  passed 
between Oﬃcer Minchuk radioing for assistance and the po‐
lice  department  receiving  the  911  call  from  the  Planned 
Parenthood  employee  who  reported  the  shooting.  However 
much time elapsed between  the end  of the fighting and the 
gunshot  had  to  be  enough  for  Strand  to  bring  the  ground 
brawl to an end, to stand up and step back four to six feet, and 
then to raise his arms and say to Oﬃcer Minchuk, “I surren‐
der. Do whatever you think you need to do. I surrender, I’m 
done.” Perhaps all of this took ten seconds. Or perhaps it took 
seven  seconds  or  maybe  fifteen.  At  some  point,  though, 
enough time may have passed that it would have been objec‐
tively unreasonable for Oﬃcer Minchuk to continue to believe 
that he was in imminent danger. But, as the district court ob‐
served,  the  record  at  this  stage  does  not  answer  whether 
Strand continued to pose a threat when Minchuk fired. And 
this is the hurdle—the unresolved material question of fact—
that Oﬃcer Minchuk cannot clear on summary judgment. 
    Oﬃcer Minchuk points to our decision in Johnson v. Scott, 
576 F.3d 658 (7th Cir. 2009), which he sees as “controlling and 
dispositive  in  this  case,”  to  contend  that  there  is  no  way  to 
conclude  that  he  violated  clearly  established  law  in  using 
deadly force in the circumstances he faced here. Read fairly, 
however,  Johnson  lends  little  support  to  Oﬃcer  Minchuk,  at 
least  at  the  summary  judgment  stage.  Facts  matter,  and  the 
14                                                      No. 18‐1514 

facts of Johnson were quite diﬀerent. The crimes leading to ar‐
rest  in  Johnson  were  severe—a  shooting  and  then  reckless 
flight in a car and by foot from the police. See 576 F.3d at 660. 
The suspect had “used every method at his disposal to flee” 
but encountered a fence “too high for him to jump over.” Id. 
At that point, cornered, he put his hands up in the air and at‐
tempted to surrender, just as the oﬃcer, in a split‐second re‐
action, deployed force on the suspect. Id. at 659. Critical to the 
court’s decision that the oﬃcer was entitled to qualified im‐
munity was that “it could not have been more than one sec‐
ond between [the suspect’s] surrender and the use of force by 
[the oﬃcer].” Id. at 660. 
    The  contrast  is  clear:  Strand’s  confrontation  with  Oﬃcer 
Minchuk  involved  no  high‐speed  car  and  foot  chase,  no  re‐
port of a violent crime, and no reason to believe an oﬀender 
was armed. Far from undermining the clearly established law 
that the use of deadly force against a person posing no risk of 
imminent harm is unreasonable, Johnson underscores that the 
circumstances of the surrender and the timeline surrounding 
the use of force are critical. And here, unlike in Johnson, the 
circumstances are unclear such that we cannot discern with 
any confidence whether Strand continued to pose a threat to 
Oﬃcer Minchuk. 
    The clearly established law comes from cases in which we 
have emphasized that a subdued suspect has the right not to 
be seized by deadly force. See, e.g., Weinmann, 787 F.3d at 448; 
see also Becker, 821 F.3d at 929 (upholding a denial of qualified 
immunity where an oﬃcer used force on a suspect who was 
not fleeing, was out in the open, and had surrendered with his 
hands  above  his  head);  Miller  v.  Gonzalez,  761  F.3d  822,  829 
(7th  Cir.  2014)  (holding  that  an  oﬃcer  was  not  entitled  to 
No. 18‐1514                                                        15

qualified immunity at the summary judgment stage where, at 
the point the oﬃcer used force, the suspect was visible to the 
oﬃcer  and  “had  been  motionless  for  upwards  of  ten  sec‐
onds”). 
    Weinmann  also  instructs  that  a  dispute  of  fact  regarding 
the circumstances surrounding an oﬃcer’s use of force may 
prevent us from determining whether an individual’s clearly 
established rights have been violated. 787 F.3d at 451. There 
the summary judgment record left unresolved whether a sui‐
cidal man with a gun presented an immediate threat to an of‐
ficer who arrived on the scene. See id. at 448. Under one ver‐
sion  of  the  facts,  the  oﬃcer’s  use  of  force  would  have  been 
reasonable;  under  another,  clearly  established  law  would 
have made it unreasonable. See id. at 449−50. And it was this 
uncertainty as to a material fact that “preclude[d] a ruling on 
qualified immunity” on summary judgment. Id. at 451.  
    We  chart  the  same  course  here.  The  existence  of  the 
substantial  factual  dispute  about  the  circumstances  and 
timing  surrounding  Minchuk’s  decision  to  shoot  Strand 
precludes a ruling on qualified immunity at this point. This is 
not  to  foreclose  the  availability  of  qualified  immunity  to 
Oﬃcer  Minchuk  at  trial.  At  trial  a  jury  may  resolve  these 
disputed  facts  in  Oﬃcer  Minchuk’s  favor,  and  the  district 
court  could  then  determine  he  is  entitled  to  qualified 
immunity as matter of law. See Warlick v. Cross, 969 F.2d 303, 
305  (7th  Cir.  1992)  (“When  the  issue  of  qualified  immunity 
remains unresolved at the time of trial, as was the case here, 
the district court may properly use special interrogatories to 
allow  the  jury  to  determine  disputed  issues  of  fact  upon 
which the court can base its legal determination of qualified 
16                                              No. 18‐1514 

immunity.”). But we cannot make such a determination at this 
stage on this record.  
      For these reasons, we AFFIRM.